      Case 2:20-cv-00466-KWR-SMV Document 28 Filed 09/17/20 Page 1 of 2




                         lN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF NEW MEXICO



 Josue Isaac Rodas Godinez,                        )
 Alien (“A”)# 201-684-747,                         )
                                                   )
           Petitioner,                             )
                                                   )      CASE NO.: 2:20-cv-466 KWR-SMV
 v.                                                )
                                                   )
 ICE (“U.S. Immigration and Customs                )
 Enforcement”); Dora Orozco, Warden of             )
 Otero County Processing Center; Corey             )
 Price, Field Office Director, ICE El Paso         )
 Field Office; Matthew Albence, Acting             )
 Director of ICE; Chad Wolf, Acting                )
 Secretary of Homeland Security; William           )
 Barr, U.S. Attorney General, U.S.                 )
 Department of Justice;                            )
                                                   )
           Respondents,

___________________________________________________________________________

                                              ORDER

          Petitioner moved this Court to stay proceedings, pursuant to Rule 6(b) of the Federal

Rule of Civil Procedure and its inherent authority to manage its docket, because Petitioner stated

that on September 8, 2020, class counsel in Garcia Ramirez v. ICE submitted a custody

redetermination request to ICE on behalf of class member Petitioner Josue in light of that court’s

July 2, 2020 ruling finding ICE liable for violating 8 U.S.C. § 1232(c)(2)(B) when it detains age-

outs, and Petitioner referred to Petitioner’s Notice of Supplemental Authority at Doc. 20 (citing

Garcia Ramirez v. ICE, Case No. 1-18-cv-508-RC, Doc. 333 (D.D.C.—order issued July 2,

2020)).




                                                  1
      Case 2:20-cv-00466-KWR-SMV Document 28 Filed 09/17/20 Page 2 of 2




       IT IS ORDERED that Petitioner’s motion to stay proceedings is granted. This Court’s

Order setting the briefing schedule [Doc. 25] is modified as follows:

       (1) Petitioner must timely file a notice with this Court with the outcome and date of

           ICE’s custody redetermination;

       (2) Petitioner must file his brief in chief no later than 14 days after the date of ICE’s

           custody redetermination;

       (3) Respondents must file a Response no later than 28 days after the due date of the brief

           in chief; and

       (4) Petitioner may file a Reply no later than 14 days after the due date of the Response.


IT IS SO ORDERED



                                              _______________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge




 Submitted by:                                       Approved by:

 /s/ Jacob Wedemeyer                                 Electronically approved on 9/15/2020
 Jacob Wedemeyer                                     CHRISTINE H. LYMAN
 Texas Bar No. 24060806                              Assistant United States Attorney
 NM Federal Bar No. 20-88                            P.O. Box 607
 Children’s Program Director / Staff Attorney        Albuquerque, New Mexico 87103
 Unaccompanied Minors Program                        (505) 224-1532; Fax: (505) 346-2558
 Diocesan Migrant & Refugee Services, Inc.           Christine.Lyman@usdoj.gov
 2400A E. Yandell Dr., El Paso TX 79903
 Tel: 915-298-7985 direct;                           Attorney for Respondents
 Tel: 915-532-3975 ext 1501;
 Fax: 915-532-4071
 jwedemeyer@dmrs-ep.org

 Attorney for Petitioner



                                                 2
